DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is rejected because it is unclear how a 3D ultrasound volume can be created with only one 2D image (e.g. at least one) as now claimed.  Claim 11 appears to have the same issue.  Claim 6 is rejected because it is unclear if at least one of a volume, height, length and width measurements are provided or if all of the attributes are measured and provided among other measurements.  If the latter, it is unclear what other measurements are part of the “at least” language.  Claim 13 appears to have the same issue.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0082557 to Iordache et al. “Iordache” in view of U.S. Publication No. 2006/0074287 to Neumann et al. “Neumann” and U.S. Patent No. 7,289,227 to Smetak et al. “Smetak”.  
With respect to Claims 1, 4-5, 8 and 10-12, Iordache discloses a tissue and biopsy sample (e.g. extracted specimen) imaging system (Abstract) comprising an x-ray subsystem comprising an “x-ray chamber” (e.g. space to image the subject with x-rays), x-ray beam generator and controller, x-ray angle controller and x-ray analysis processor and memory (e.g. image processing computer) a digital flat panel detector and specimen tray configured to acquire x-ray images of both a patient and a biopsied specimen (Paragraphs [0001], [0006]-[0007], [0011], [0031]-[0033], [0037], [0048] and [0058]).  Iordache discloses one embodiment where x-ray images may be acquired prior to a biopsy (Paragraphs [0039]-[0040] and [0067]) and where additional images of the biopsy sample may be acquired throughout the procedure (Paragraph [0058]).  
However, while Iordache explains that the x-ray imaging system may be a digital tomosynthesis system (Paragraph [0031]), Iordache does not expressly disclose that the images are 3D images as claimed.  Moreover, Iordache does not expressly disclose wherein the imaging system is a multi-modal system including an ultrasound subsystem as claimed.  It follows, Iordache does not disclose a processor with an image fusion generator to fuse the multi-modal images as claimed.  
Neumann teaches from within a similar field of endeavor with respect to x-ray imaging systems and methods (Abstract) particularly with respect to x-ray tomosynthesis systems where the x-ray subsystem is configured to acquire 3D x-ray tomosynthesis data (Paragraph [0053]) and is complemented by an ultrasound imaging system including a probe with a tracker system Neumann.  Neumann also teaches where the multi-modal imaging system includes a processing means to fuse the x-ray and ultrasound images (Paragraphs [0052], [0058]; Claim 30).  
Accordingly, one skilled in the art would have been motivated to modify the x-ray tomosynthesis system and method as described by Iordache to include a multi-modal imaging means and processing system to fuse the multi-modal images as described by Neumann in order to enhance the diagnosis of the subject.  Examiner notes that the additional, ultrasound image data would provide additional detail to complement the x-ray image and requires nothing more than combining prior art element according known techniques to yield predictable results (MPEP 2143).  
Returning to the ultrasound subsystem, while Neumann discloses an optical tracking system (Paragraph [0049, Neumann does not depict the particulars of the tracking system namely an IR camera as claimed.  
Smetak teaches from within a similar field of endeavor with respect to tracking ultrasound probes (Abstract) where the tracking system includes a camera system to acquire 3D positional information of the probe (Column 16, Line 50-Column 17, Line 55).  
Accordingly, one skilled in the art would have been motivated to have modified the optical tracking system described by Iordache and Neumann with Smetak’s 3D tracking system in order to enhance the position determination.  Alternatively, such a modification merely involves a simple substitution of one known ultrasound probe tracking system for another to yield predictable results and/or combining prior art elements according to know techniques to yield predictable results (MPEP 2143).  

Regarding Claims 3 and the contoured portion of claim 8, Examiner notes that a suspected tumor or lesion that is identified in an image, biopsied and imaged again, would be considered a “contoured” structure of an area of interest in its broadest reasonable interpretation.  This interpretation is evidenced by U.S. Publication No. 2018/0214086 to Park et al. which discloses “The lesion has a size and a contour within each of the medical images” (Abstract).  
As for Claims 6 and 13, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described above would relate to a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  
With respect to Claims 7 and 14, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iordache, Neumann and Smetak as applied to claim 1 above, and further in view of U.S. Publication No. 2020/0352531 to Smith et al. “Smith”. 
With respect to Claims 2 and 9, Iordache, Neumann and Smetak disclose a combined x-ray tomosynthesis and ultrasound imaging system as described above.  Examiner notes that Iordache’s x-ray system appears to be capable of rotating completely (e.g. 360 degrees) around the tray in its broadest reasonable interpretation.  
Nonetheless, Smith teaches from within a similar field of endeavor with respect to x-ray tomosynthesis systems and methods where the x-ray components are configured to rotate 360 degrees about the target (Paragraph [0036]; Figs. 1A-B).  
Iordache, Neumann and Smetak to be configured to rotate 360 degrees as described by Smith in order to obtain images at any desired angle.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iordache, Neumann and Smetak as applied to claim 1 above, and further in view of U.S. Publication No. 2018/0214086 to Park et al. Park.  
As for Claims 6 and 13, Examiner notes that the image(s) of the suspected tumor or lesion processed by the imaging computer as described by Iordache, Neumann and Smetak above would have a volume, height, length and width of the contoured structure in its broadest reasonable interpretation.  However, it is not clear if the system provides a measure of these attributes.  
Park teaches from within a similar field of endeavor with respect to medical imaging of a lesion where the lesion has a size and a contour within the medical image (Abstract).  Park also discloses generating tumor volumes (Paragraph [0021]).  Examiner notes that the measured “size” of the object would include a height, width and length in its broadest reasonable interpretation.  
Accordingly, one skilled in the art would have been motived to have modified the imaging system described by Iordache, Neumann and Smetak, particularly the processing means to include the processing capability of measuring object attributes (e.g. size, volume) within any medical image obtained by the system as described by Park in order to evaluate characteristics of the imaged object.  .  Such a modification 

With respect to Claims 7 and 14, Examiner notes that differences (if any) between the imaged targets would be visible once the volumes are combined as described above.  

Response to Arguments
Applicant's arguments filed 08/18/2021 have been fully considered but they are not persuasive.  With respect to the 35 U.S.C. 103 rejection(s), Applicant argues 1) Iordache fails to teach, suggest or disclose an image fusion generator to fuse multi-modal images and fusion of images (REMARKS, Page 12), 2) Neumann teaches a dual mammography imaging system but does not image an extracted specimen (REMARKS, Pages 12-14) and 3) Smetak fails to cure the deficiencies above (e.g. ultrasound imaging of an area of interest including a specimen to be extracted, x-ray imaging of the extracted specimen and fusing of the images obtained thereby (REMARKS, Page 15).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner respectfully notes that that the modified system and method described by Iordache, Neumann and Smetak disclose imaging the patient (e.g. and thus, the soon to be extracted biopsy target) with a combination of X-ray and ultrasound imaging to complement one another, imaging the extracted biopsy sample with x-ray and fusing the aforementioned images in order to provide a comparison.  Examiner notes that one skilled in the art would appreciate that the ability to fuse and compare the aforementioned images would enable a determination to visualize if the biopsy was successful in Smetak was relied upon to disclose conventional ultrasound tracking techniques to enhance the ultrasound probe position determination.  Thus, the rejection(s) have been maintained.   
New 35 U.S.C. 112 rejections necessitated by amendment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2019/0236782 to Amit et al. which discloses that tomosynthesis x-ray and ultrasound images may be subtracted from one another (Paragraphs [0101]-[0103]) which would yield differences in its broadest reasonable interpretation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793